Citation Nr: 1106190	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-15 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected lumbar spine degenerative disc disease.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to April 
1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
This decision continued the 20 percent disability rating already 
in effect for the Veteran's service-connected lumbar spine 
degenerative disc disease.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, the appellant seemed to 
raise this issue in the course of a VA spine examination 
conducted in May 2008.  Specifically, the Veteran informed the 
examiner that he had been unemployed for less than one year, due 
to back-related work absences.  Therefore, the issue is raised by 
the record.  As such, the issue is properly before the Board.

The issues of entitlement to a disability rating in excess of 20 
percent for service-connected lumbar spine degenerative disc 
disease and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

Reason for Remand:  To afford the Veteran a VA examination; 
clarify whether or not the Veteran has sought and/or is in 
receipt of Social Security Administration (SSA) disability 
benefits; and to develop his claim for TDIU benefits.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim, and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

The Veteran was last afforded a VA spine examination to evaluate 
his service-connected lumbar spine disability in May 2008.  This 
examination is dated more than 2.5 years ago.  In some instances, 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In the course of the May 2008 VA spine examination, the Veteran 
gave a history of progressively worsening lumbar spine symptoms.  
He reported constant dull and steady pain, and sometimes sharp 
back pain.  He also complained of alternating numbness radiating 
down into his legs, worse on the right side.  The Veteran further 
reported that increased activity, bending, and standing/sitting 
for long periods exacerbated his symptoms.  He noted that he was 
taking medication, to include to treat spasms.  Examination 
revealed pain, tenderness, and spasm of the thoracic 
sacrospinalis region.  The Veteran's disability did not affect 
the cervical or upper thoracic spine.  X-ray findings were 
essentially normal.  This finding is in direct contrast to those 
reported as part of a January 2005 VA X-ray examination, which 
showed degenerative changes at L4-L5 and L5-S1.  See March 2005 
VA spine examination report.  Of note, June 2008 "EMG 
(electromyography) examination findings suggested a distal right 
peroneal neuropathy likely in the region of the foot of unclear 
significance.  No other clear evidence of focal neuropathy, 
plexopathy, or radiculopathy was found.  Also, a December 2007 VA 
anesthesiology consult report includes a diagnosis of L5-S1 right 
side radiculopathy.

In light of the factors noted above, the Board concludes that, in 
this case, additional VA examinations are needed to render a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  Based on the 
above-discussed VA medical findings noted, which include both 
orthopedic and neurological symptoms/complaints, orthopedic and 
neurological examinations are here needed to address the nature 
and severity of any and all orthopedic and neurologic symptoms.  

The Board is also mindful of the request made by the Veteran's 
accredited representative in January 2011 (see Informal Hearing 
Presentation), where she sought extraschedular consideration of 
the Veteran's service-connected lumbar spine disability, in 
pertinent part due to the fact that he was allegedly not working 
due to back pain.  

As concerning the claim for entitlement to TDIU raised within the 
context of the appeal for an increased rating for lumbar spine 
degenerative disc disease, the Board notes first that the Veteran 
should be sent the appropriate application form for this claim.  
Rice.  Second, the Board notes that, to be granted, a TDIU rating 
must be supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a veteran 
unable to secure or follow a substantially gainful occupation.  
See 38 C.F.R. § 4.16(a) (2010).  Given the assertions made by the 
Veteran during the May 2008 VA examination, where he indicated 
that his service-connected lumbar spine disability prevented him 
from working, the Board concludes that, on remand, a VA examiner 
should address the extent of functional and industrial impairment 
due to the Veteran's service-connected lumbar spine disability.  
See Gary v. Brown, 7 Vet. App. 229 (1994); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); Beaty v. Brown, 6 Vet. App. 532 
(1994); Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  
There is not of record an examination report that addresses both 
the extent of functional and industrial impairment and the 
ability of the Veteran to obtain or maintain substantially 
gainful employment as concerning his service-connected lumbar 
spine disorder.  Such an opinion therefore must be obtained.

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Hence, in readjudicating the increased 
rating claim the RO must consider the Hart decision.

Also, while the record does not indicate that the Veteran has 
either applied for, or is in receipt, of SSA disability benefits, 
as this case is being remanded anyway, the Veteran should be 
contacted to clarify such.  If so, all pertinent records 
(including both medical records and decisions) should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran the 
appropriate application form for a claim 
for TDIU, and request that such form be 
completed and returned to VA.

2.  The RO/AMC should contact the Veteran 
to confirm whether or not he has applied 
for SSA disability benefits.  In the event 
that the Veteran responds in the 
affirmative, the RO/AMC should contact SSA 
and request all documents pertaining to any 
award of disability benefits from the SSA, 
and specifically request a copy of the 
decision awarding any benefits and copies 
of the medical records upon which the SSA 
based its decision.

3.  After all pertinent evidence has been 
gathered and associated with the claim 
file, the RO/AMC should schedule the 
Veteran for VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected lumbar 
spine disability.  The claim files must be 
made available to the respective VA 
examiner, and the examiner should review 
the file prior to the examination.  In 
accordance with the latest pertinent AMIE 
worksheets, each examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any lower back 
disability.  All appropriate tests and 
studies, including neurological studies and 
range of motion studies reported in 
degrees, must be accomplished.  All 
findings should be made available to the 
physicians prior to the completion of their 
reports, and all clinical findings should 
be reported in detail.

The orthopedic examiner should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected low 
back disability.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.

The neurological examiner should attempt to 
specify the Veteran's lower extremity 
symptoms which are attributable to his 
lumbar spine disability.  

In addition, after considering the 
Veteran's documented medical history and 
assertions, each examining physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

Concerning the Veteran's low back 
disability, each examining physician must 
answer the following questions:

*	Is there favorable or unfavorable 
thoracolumbar ankylosis?  If so, which 
and to what degree?

*	What is the exact measurement for 
forward flexion of the Veteran's 
thoracolumbar spine? Does the 
Veteran's age, body habitus, 
neurologic disease, or other factors 
unrelated to disease or injury of the 
spine, in any way render the above 
provided range of motion value normal, 
even though it does not conform to the 
normal range of motion values set 
forth in Note (2) of 38 C.F.R. § 4.71a 
(2010).  If so, a full supporting 
rationale for such a conclusion must 
be furnished.

*	What is the combined range of motion 
of the thoracolumbar spine (forward 
flexion, extension, lateral flexion, 
and lateral rotation), with normal 
being 240 degrees?

*	Does the Veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, or incoordination?  If 
feasible, these determinations should 
be expressed in terms of additional 
lost range of motion or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened movement 
or incoordination.  If the examiner is 
unable to make such a determination, 
it should be so indicated on the 
record.

*	During the prior twelve months has the 
Veteran experienced incapacitating 
episodes (i.e., a period of acute 
signs and symptoms which require bed 
rest prescribed by a physician and 
treatment by a physician) involving 
his low back disorder having a total 
duration of at least four weeks?

*	Each examiner should address the 
extent of functional and industrial 
impairment due to the Veteran's 
service-connected lumbar spine 
disability.  The specific symptoms 
which cause social and occupational 
impairment must be identified and 
discussed.  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.

Thereafter, each examiner should, 
based on the examination and a review 
of the record, render an opinion as to 
whether the Veteran's service-
connected lumbar spine disability 
renders him unable to obtain or retain 
substantially gainful employment.

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
above-ordered VA examinations, to cooperate 
in the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO/AMC should ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  If, while in remand status, additional 
evidence or information received triggers a 
need for further development or assistance, 
such as providing the Veteran with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2010).

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue of 
entitlement to a disability rating in 
excess of 20 percent for service-connected 
lumbar spine degenerative disc disease.  
The RO must consider whether different 
ratings may be warranted for different time 
periods in light of the decision in Hart.  
If the appeal is denied, the Veteran and 
his representative should be provided a 
supplemental SOC (SSOC) in accordance with 
38 U.S.C.A. § 7105 (West 2002) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.

8.  The RO then should adjudicate the TDIU 
claim.  If the issue is denied, the RO must 
notify the Veteran and his representative 
of his appellate rights on the issue, and 
inform him that to vest the Board with 
jurisdiction over the issue, a timely 
Substantive Appeal must be filed.  38 
C.F.R. § 20.202 (2010).  If the Veteran 
perfects the appeal as to this issue, the 
RO should undertake all appropriate action.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



